    Case 15-00461       Doc 82      Filed 05/03/19 Entered 05/03/19 09:40:48                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 00461
                                                CHAPTER 13
JOHN SCHAFER
HOLLY SCHAFER                                   JUDGE JACK B SCHMETTERER

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

2          11       XXXXXX2813                                $20,931.71       $20,931.71 $20,931.71

Total Amount Paid by Trustee                                                                $20,931.71


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-00461        Doc 82      Filed 05/03/19 Entered 05/03/19 09:40:48              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 15-00461-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 3rd day of May, 2019.


Debtor:                                         Attorney:
JOHN SCHAFER                                    REBECCA L ZEILENGA
HOLLY SCHAFER                                   3601 ALGONQUIN RD # 230
908 N. KASPAR AVENUE                            ROLLING MEADOWS, IL 60008
ARLINGTON HEIGHTS, IL 60004                     via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
WELLS FARGO BANK NA                             WELLS FARGO BANK
1 HOME CAMPUS                                   % FREEDMAN ANSELMO
MAC X2302 04C                                   LINDBERG
DES MOINES, IA 50328                            1771 W DIEHL RD #120
                                                PO BOX 3228
                                                NAPERVILLE, IL 60566

Creditor:                                       Mortgage Creditor:
WELLS FARGO HOME MTG                            SHAPIRO KREISMAN & ASSOC LLC
7255 BAYMEADOWS WAY                             2121 WAUKEGAN RD #301
JACKSONVILLE, FL 32256                          BANNOCKBURN, IL 60015

ELECTRONIC SERVICE - United States Trustee


Date: May 03, 2019                                           /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
